As filed with the Securities and Exchange Commission on February 28, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07743 The Rockland Funds Trust (Exact name of registrant as specified in charter) 1235 Westlakes Drive Berwyn, PA 19312 (Address of principal executive offices) (Zip code) Richard Gould 1235 Westlakes Drive Berwyn, PA 19312 (Name and address of agent for service) 1-800-497-3933 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. Rockland Small Cap Growth Fund Schedule of Investments December 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 99.6% Alternative Energy - 7.2% 35,900 Canadian Solar Inc. (a) (b) $ 1,010,585 9,300 Comverge Inc. (a) 292,857 32,500 EMCORE Corporation (a) 497,250 10,500 EnerNOC, Inc. (a) 515,550 13,400 JA Solar Holdings Co Ltd. - ADR (a) (b) 935,454 15,100 Orion Energy Systems Inc (a) 281,766 3,533,462 Commercial Services - 9.7% 1,000 Capella Education Company (a) 65,460 23,900 FTI Consulting Inc. (a) 1,473,196 19,400 GeoEye Inc. (a) 652,810 11,900 Huron Consulting Group Inc. (a) 959,497 10,500 New Oriental Education & Technology Group, Inc. - ADR (a) (b) 846,195 3,500 Strayer Education, Inc. 597,030 3,900 Syntel, Inc. 150,228 4,744,416 Communications - 2.5% 8,250 Cbeyond Communications, Inc. (a) 321,668 13,100 Comtech Telecommunications Corp. (a) 707,531 13,700 ShoreTel, Inc. (a) 191,389 1,220,588 Computers & Peripherals - 1.6% 23,700 Data Domain, Inc. (a) 624,258 9,900 Radiant Systems, Inc. (a) 170,577 794,835 Consumer Non-Durables - 4.0% 19,800 Crocs, Inc. (a) 728,838 20,700 Gaiam, Inc. - Class A (a) 614,376 15,000 Green Mountain Coffee Roasters, Inc. (a) 610,500 1,953,714 Distribution - 1.3% 40,800 Brightpoint, Inc. (a) 626,688 Electronics - 3.2% 14,500 EMS Technologies, Inc. (a) 438,480 30,600 FLIR Systems, Inc. (a) 957,780 5,500 Jinpan International Limited (b) 169,950 1,566,210 Financial Services - 4.5% 33,400 CyberSource Corporation (a) 593,518 83,334 ECapital Financial Corporation (Acquired 3/15/01; Cost $167) (a) (c) 416 14,900 FCStone Group Inc. (a) 685,847 16,700 OptionsXpress Holdings Inc. 564,794 15,351 VeriFone Holdings, Inc. (a) 356,911 2,201,486 Health Care Services & Supplies- 3.5% 12,800 Amedisys, Inc. (a) 621,056 11,800 Genoptix Inc. (a) 362,260 19,000 HMS Holdings Corporation (a) 630,990 4,100 K-V Pharmaceutical Company - Class A (a) 117,014 1,731,320 Shares Value Internet Services - 6.0% 2,500 Equinix, Inc. (a) 252,675 12,200 Mercadolibre Inc. (a) 901,336 15,000 Omniture, Inc. (a) 499,350 18,200 Shanda Interactive Entertainment Ltd. - ADR (a) (b) 606,788 61,200 Website Pros, Inc. (a) 710,532 2,970,681 Machinery - 5.2% 9,200 Astronics Corporation (a) 391,000 18,000 Robbins & Myers, Inc. 1,361,340 17,700 TransDigm Group, Inc. (a) 799,509 2,551,849 Materials - 3.5% 11,400 Dynamic Materials Corporation 671,460 8,300 Koppers Holdings, Inc. 358,892 4,800 Terra Nitrogen Company, L.P. 717,744 1,748,096 Medical - 1.9% 13,000 Cepheid, Inc. (a) 342,550 27,600 Helicos Biosciences Corporation (a) 288,144 15,200 Natus Medical Incorporated (a) 294,120 924,814 Medical Products - 6.4% 16,400 Abaxis, Inc. (a) 588,104 20,800 Illumina, Inc. (a) 1,232,608 10,800 Immucor, Inc. (a) 367,092 22,900 Meridian Bioscience, Inc. 688,832 7,100 NuVasive, Inc. (a) 280,592 3,157,228 Oil & Gas Services - 21.0% 36,300 Arena Resources, Inc. (a) 1,514,073 12,400 Atlas America, Inc. 733,832 10,500 ATP Oil & Gas Corporation (a) 530,670 11,700 Atwood Oceanics, Inc. (a) 1,172,808 14,800 Berry Petroleum Company - Class A 657,860 30,700 Bois d'Arc Energy, Inc. (a) 609,395 15,000 Carrizo Oil & Gas, Inc. (a) 821,250 7,800 Core Laboratories N.V. (a) (b) 972,816 2,000 Dawson Geophysical Company (a) 142,920 18,400 Hornbeck Offshore Services, Inc. (a) 827,080 10,600 NATCO Group Inc. - Class A (a) 573,990 14,600 Oceaneering International, Inc. (a) 983,310 10,000 Rex Energy Corporation (a) 119,300 13,300 T-3 Energy Services, Inc. (a) 625,233 10,284,537 Retail - 2.2% 7,300 Chipotle Mexican Grill, Inc. (a) 1,073,611 Semiconductors - 4.9% 7,400 Atheros Communications (a) 225,996 37,500 AuthenTec, Inc. (a) 544,875 26,500 Cavium Networks, Inc. (a) 610,030 36,800 CEVA, Inc. (a) 447,856 5,000 Power Integrations, Inc. (a) 174,138 7,400 Sigma Designs, Inc. (a) 408,480 2,411,375 Shares Value Software - 11.0% 3,200 Blackboard Inc. (a) 128,800 20,300 Bluephoenix Solutions Ltd. (a) (b) 367,836 33,000 Concur Technologies, Inc. (a) 1,194,930 16,500 Constant Contact, Inc. (a) 354,750 19,000 DemandTec, Inc. (a) 366,510 13,500 Double-Take Software Inc. (a) 293,220 25,000 Informatica Corporation (a) 450,500 4,564 NetSuite Inc. (a) 178,818 5,000 Phase Forward Inc. (a) 108,750 37,300 Phoenix Technologies Ltd. (a) 480,424 37,200 PROS Holdings, Inc. (a) 729,864 10,000 SuccessFactors, Inc. (a) 118,200 17,650 Vocus, Inc. (a) 609,454 5,382,056 TOTAL COMMON STOCKS (Cost $38,801,510) 48,876,966 Principal Amount Value SHORT-TERM INVESTMENTS - 0.4% Variable Rate Demand Notes - 0.4% $ 185,881 Wisconsin Corporate Central Credit Union - 4.99% (d) $ 185,881 TOTAL SHORT-TERM INVESTMENTS (Cost $185,881) 185,881 Total Investments(Cost $38,987,391) - 100.0% 49,062,847 Liabilities in Excess of Other Assets - 0.0% (10,783) TOTAL NET ASSETS - 100.0% $ 49,052,064 ADR American Depository Receipt (a) Non-income producing security. (b) Foreign security. (c) Illiquid security - acquired through private placement. (d) Variable rate security.The rate listed is as of December 31, 2007. The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows*: Cost of investments $38,987,391 Gross unrealized appreciation $10,567,365 Gross unrealized depreciation (491,909) Net unrealized appreciation $10,075,456 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer has concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. A certification for the principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act is filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Rockland Funds Trust By (Signature and Title) /s/ Richard Gould Richard Gould, President Date2/26/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. By (Signature and Title) /s/ Richard Gould Richard Gould, President and Treasurer Date2/26/2008
